Exhibit 10.7

 

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
[●], 2020, between Paya Holdings Inc., a Delaware corporation (the “Company”),
and [            ] (“Indemnitee”).

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the corporation or business enterprise itself. The Bylaws
of the Company (as amended or restated, the “Bylaws”) require indemnification of
the officers and directors of the Company. Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”). The Bylaws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the Board,
officers of the Company and other persons with respect to indemnification;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
any resolutions adopted pursuant thereto, as well as any rights of Indemnitee
under any director’s or officer’s liability insurance policy, and this Agreement
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder; [and]



 

 

 

WHEREAS, Indemnitee does not regard the protections available under the Bylaws
and insurance as adequate in the present circumstances, and may not be willing
to serve or continue to serve as an officer or director without adequate
protection, and the Company desires Indemnitee to serve or continue to serve in
such capacity; Indemnitee is willing to serve, continue to serve and take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified[.][; and]

[WHEREAS, Indemnitee has certain rights to indemnification and/or insurance
provided by GTCR (“GTCR”) or affiliates of GTCR which Indemnitee and GTCR intend
to be secondary to the primary obligation of the Company to indemnify Indemnitee
as provided herein, with the Company’s acknowledgment of and agreement to the
foregoing being a material condition to Indemnitee’s willingness to serve on the
Board.]1

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer from and after the date hereof, the parties hereto agree as
follows:

1.       Indemnity of Indemnitee. Subject to the provisions of Section 9, the
Company hereby agrees to hold harmless and indemnify Indemnitee to the fullest
extent permitted by law, as such may be amended from time to time, if Indemnitee
was or is, or is threatened to be made, a party to, or otherwise becomes
involved in, any Proceeding (as hereinafter defined) by reason of Indemnitee’s
Corporate Status (as hereinafter defined). In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

(a)       Proceedings other than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of Indemnitee’s Corporate Status, Indemnitee is, or
is threatened to be made, a party to or participant, or otherwise becomes
involved in, in any Proceeding (as hereinafter defined) other than a Proceeding
by or in the right of the Company. Pursuant to this Section 1(a), Indemnitee
shall be indemnified against all Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee, or on
Indemnitee’s behalf, in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal Proceeding, had no reasonable cause to
believe Indemnitee’s conduct was unlawful. The parties hereto intend that this
Agreement shall provide to the fullest extent permitted by law for
indemnification in excess of that expressly permitted by statute, including,
without limitation, any indemnification provided by the Certificate of
Incorporation, the Bylaws, vote of the Company’s stockholders or Disinterested
Directors or otherwise.

 

(b)       Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by Indemnitee, or on
Indemnitee’s behalf, in connection with such Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; provided, however, if applicable
law so provides, no indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been finally adjudged by a court to be liable to the Company unless
and only to the extent that the court in which the Proceeding was brought shall
determine, upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, that Indemnitee is fairly and
reasonably entitled to indemnification.

 

 



1       NTD: Bracketed language to be included in form for GTCR directors.

2 

 

 

(c)       Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to or
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, in whole or in part,
Indemnitee shall be indemnified to the maximum extent permitted by law, as such
may be amended from time to time, against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. For
purposes of this Section 1(c) and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

(d)       Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

2.       Additional Indemnity. In addition to, and without regard to any
limitations on the indemnification provided for in Section 1 of this Agreement,
the Company shall and hereby does, to the fullest extent permitted by applicable
law, indemnify and hold harmless Indemnitee against all Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf if, by reason of Indemnitee’s Corporate
Status, in connection with any Proceeding (including a Proceeding by or in the
right of the Company) that Indemnitee is, or is threatened to made, a party to,
or participant in. The only limitation that shall exist upon the Company’s
obligations pursuant to this Agreement, other than those set forth in Section 9
hereof, shall be that the Company shall not be obligated to make any payment to
Indemnitee that is finally determined (under the procedures, and subject to the
presumptions, set forth in Sections 6 and 7 hereof) to be unlawful.

3.       Contribution.

(a)       Whether or not the indemnification provided in Sections 1 and 2 hereof
is available, in respect of any threatened, pending or completed Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), to the fullest extent permitted by applicable law, the Company
shall pay, in the first instance, the entire amount of any judgment or
settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Company hereby waives and relinquishes any
right of contribution it may have against Indemnitee. The Company shall not,
without the Indemnitee’s prior written consent, enter into any such settlement
of any Proceeding (in whole or in part) unless such settlement (i) provides for
a full and final release of all claims asserted against Indemnitee and (ii) does
not impose any Expense, judgment, fine, penalty or limitation on Indemnitee.

(b)       Without diminishing or impairing the obligations of the Company set
forth in the preceding subparagraph, if, for any reason, Indemnitee shall elect
or be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), to the fullest extent permitted by applicable law, the Company
shall contribute to the amount of Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, shall be determined by reference to, among other things, the degree to
which their actions were motivated by intent to gain personal profit or
advantage, the degree to which their liability is primary or secondary and the
degree to which their conduct is active or passive.



3 

 

 

(c)       To the fullest extent permitted by applicable law, the Company hereby
agrees to fully indemnify and hold Indemnitee harmless from any claims of
contribution which may be brought by officers, directors or employees of the
Company, other than Indemnitee, who may be jointly liable with Indemnitee.

4.       Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness, is made (or asked) to respond to discovery requests, or is
otherwise asked to participate, in any Proceeding to which Indemnitee is not a
party, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

5.       Advancement of Expenses. Notwithstanding any other provision of this
Agreement (other than Section 7(d)), the Company shall advance, to the extent
not prohibited by law, all Expenses incurred by or on behalf of Indemnitee in
connection with any Proceeding (or part of any Proceeding) not initiated by
Indemnitee or any Proceeding initiated by Indemnitee with the prior approval of
the Board as provided in Section 9(d), within thirty (30) days after the receipt
by the Company of a statement or statements from Indemnitee requesting such
advance or advances from time to time, whether prior to or after final
disposition of such Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee. Any advances pursuant to this
Section 5 shall be unsecured and interest free and shall be made without regard
to Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. In accordance with Section 7(d) hereof, advances shall include any
and all reasonable Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. The Indemnitee shall qualify for
advances upon the execution and delivery to the Company of this Agreement, which
shall constitute an undertaking providing that the Indemnitee undertakes to
repay the amounts advanced (without interest) by the Company pursuant to this
Section 5, if and only to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company. No other form of
undertaking shall be required other than the execution of this Agreement. This
Section 5 shall not apply to claim by Indemnitee for Expenses in a matter for
which indemnity and advancement of Expenses is excluded pursuant to Section 9
hereof.



4 

 

 

6.       Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

(a)       To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification. Notwithstanding the foregoing, any
failure of Indemnitee to provide such a request to the Company, or to provide
such a request in a timely fashion, shall not relieve the Company of any
liability that it may have to Indemnitee unless, and to the extent that, such
failure actually and materially prejudices the interests of the Company.

(b)       Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods, which shall be at the election of the Board: (1) by
a majority vote of the Disinterested Directors (as hereinafter defined), even
though less than a quorum; (2) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum; (3) if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee; or (4) if so
directed by the Board, by the stockholders of the Company; provided, however,
that if a Change in Control has occurred, the determination with respect to
Indemnitee’s entitlement to indemnification shall be made by Independent
Counsel.

(c)       In the event the determination of entitlement to indemnification is to
be made by Independent Counsel, the Independent Counsel shall be selected as
provided in this Section 6(c). If a Change in Control shall not have occurred,
the Independent Counsel shall be selected by the Board, and the Company shall
give written notice to the Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected . If a Change in Control shall have occurred,
the Independent Counsel shall be selected Indemnitee (unless Indemnitee shall
request that such selection be made by the Board, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the Company
advising it of the identity of the Independent Counsel so selected . In either
event, Indemnitee or the Company, as the case may be, may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined (as defined below), and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the Person so selected shall act as Independent
Counsel. If such written objection is so made and substantiated, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or the Chancery Court of the State of Delaware (the
“Delaware Court”) has determined that such objection is without merit . If (i)
an Independent Counsel is to make the determination of entitlement pursuant to
this Section 6, and (ii) within 20 days after submission by Indemnitee of a
written request for indemnification pursuant to Section 6(a) hereof, no
Independent Counsel shall have been selected (including as a result of an
objection to the selected Independent Counsel), either the Company or Indemnitee
may petition the Delaware Court or other court of competent jurisdiction for
resolution of any objection which shall have been made by Indemnitee to the
Company’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a Person selected by the court or by such other Person as
the court shall designate, and the Person with respect to whom all objections
are so resolved or the Person so appointed shall act as Independent Counsel
under Section 6(b) hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Counsel was selected or
appointed.

(d)       In making a determination with respect to entitlement to
indemnification hereunder, the Person making such determination shall to the
fullest extent permitted by law presume that Indemnitee is entitled to
indemnification under this Agreement. Anyone seeking to overcome this
presumption shall have the burden of proof to overcome such presumption. Neither
the failure of the Company (including by its directors or Independent Counsel)
to have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.



5 

 

 

(e)       Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, or on information supplied
to Indemnitee by the officers of the Enterprise in the course of their duties,
or on the advice of legal counsel for the Enterprise or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement. Whether or not the foregoing provisions of this Section
6(e) are satisfied, it shall in any event be presumed that Indemnitee has at all
times acted in good faith and in a manner Indemnitee reasonably believed to be
in or not opposed to the best interests of the Company. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

(f)       If the Person empowered or selected under this Section 6 to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within sixty (60) days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall to
the fullest extent permitted by law be deemed to have been made and Indemnitee
shall be entitled to such indemnification absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the Person
making such determination with respect to entitlement to indemnification in good
faith requires such additional time to obtain or evaluate documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(f) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) hereof and if (A) within fifteen (15) days after receipt by the
Company of the request for such determination, the Board or the Disinterested
Directors, if appropriate, resolve to submit such determination to the
stockholders for their consideration at an annual meeting thereof to be held
within seventy-five (75) days after such receipt and such determination is made
thereat, or (B) a special meeting of stockholders is called within fifteen (15)
days after such receipt for the purpose of making such determination, such
meeting is held for such purpose within sixty (60) days after having been so
called and such determination is made thereat.

(g)       Indemnitee shall cooperate with the Person making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such Person upon reasonable advance request any documentation or information
which is not privileged or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or Expenses (including reasonable attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the Person making
such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(h)       The Company acknowledges that a settlement or other disposition short
of final judgment may be successful if it permits a party to avoid expense,
delay, distraction, disruption and uncertainty. In the event that any action,
claim or proceeding to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall to the fullest extent
permitted by law be presumed that Indemnitee has been successful on the merits
or otherwise in such action, suit or proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.



6 

 

 

(i)       The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

7.       Remedies of Indemnitee.

(a)       In the event that (i) a determination is made pursuant to Section 6 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 6 of this Agreement, or (v) the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or Proceeding designed to deny, or to recover from, the Indemnitee the
benefits provided or intended to be provided to the Indemnitee hereunder,
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of Delaware, or in any other court of competent jurisdiction, of
Indemnitee’s entitlement to such indemnification, contribution or advancement of
Expenses. Alternatively, Indemnitee, at Indemnitee’s option, may seek an award
in arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

(b)       In the event that a determination shall have been made pursuant to
Section 6(b) hereof that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 7 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b) hereof. In any judicial proceeding or arbitration commenced
pursuant to this Section 7, Indemnitee shall be presumed to be entitled to
indemnification under this Agreement and the Company shall have the burden of
proving Indemnitee is not entitled to indemnification or advancement of
Expenses, as the case may be, and the Company may not refer to or introduce into
evidence any determination pursuant to Section 6(b) hereof adverse to Indemnitee
for any purpose other than to establish its compliance with the terms of this
Agreement. If Indemnitee commences a judicial proceeding or arbitration pursuant
to this Section 7, Indemnitee shall not be required to reimburse the Company for
any advances pursuant to Section 5 hereof until a final determination is made
with respect to Indemnitee’s entitlement to indemnification (as to which all
rights of appeal have been exhausted or lapsed).

(c)       If a determination shall have been made pursuant to Section 6(b)
hereof that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 7, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
misstatement not materially misleading, in connection with the application for
indemnification, or (ii) a prohibition of such indemnification under applicable
law.



7 

 

 

(d)       In the event that Indemnitee, pursuant to this Section 7, incurs
costs, in a judicial or arbitration proceeding or otherwise, attempting to
enforce Indemnitee’s rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on Indemnitee’s
behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in Section 12 hereof) actually and reasonably incurred by
Indemnitee in such efforts, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses or
insurance recovery, to the fullest extent permitted by applicable law. It is the
intent of the Company that, to the fullest extent permitted by applicable law,
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. The Company shall, to the fullest extent permitted by law, indemnify
Indemnitee against any and all Expenses in connection with any action brought by
Indemnitee for indemnification or advancement of Expenses from the Company under
this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company if Indemnitee is wholly successful on the
underlying claims; if Indemnitee is not wholly successful on the underlying
claims, then such indemnification shall be only to the extent Indemnitee is
successful on such underlying claims or otherwise as permitted by law, whichever
is greater.

(e)       The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 7 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and shall stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.

(f)       Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

8.       Non-Exclusivity; Survival of Rights; [Primacy of Indemnification;]
Insurance; Subrogation.

(a)       The rights of indemnification and to receive advancement of Expenses
as provided by this Agreement (i) shall not be deemed exclusive of any other
rights to which Indemnitee may at any time be entitled under applicable law, the
Certificate of Incorporation of the Company (as amended or restated, the
“Charter”), the Bylaws, any agreement, a vote of stockholders, a resolution of
directors or otherwise, of the Company and (ii) shall be interpreted
independently of, and without reference to, any other such rights to which
Indemnitee may at any time be entitled. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in the DGCL, whether by
statute or judicial decision, permits greater indemnification than would be
afforded currently under the Charter, Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change. No right or remedy herein conferred
is intended to be exclusive of any other right or remedy, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise.
The assertion or employment of any right or remedy hereunder, or otherwise,
shall not prevent the concurrent assertion or employment of any other right or
remedy.

(b)       The Company shall, if commercially reasonable, obtain and maintain in
effect during the entire period for which the Company is obligated to indemnify
Indemnitee under this Agreement, one or more policies of insurance with
reputable insurance companies to provide the directors and officers of the
Company with coverage for losses from wrongful acts and omissions and to ensure
the Company’s performance of its indemnification obligations under this
Agreement. Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such officer or director under such policy or policies. In all such insurance
policies, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee with the same rights and benefits as are accorded to the most
favorably insured of the Company’s directors and officers. At the time of the
receipt of a notice of a claim pursuant to the terms hereof, the Company shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies.

 



8 

 

 

(c)       [The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by GTCR and
certain affiliates that, directly or indirectly, (i) are controlled by, (ii)
control or (iii) are under common control with, GTCR (collectively, the “Fund
Indemnitors”). With respect to any amounts that are subject to indemnity under
this Agreement and also subject to an indemnity obligation owed by Fund
Indemnitors, the Company hereby agrees (i) that, as compared the Fund
Indemnitors, it is the indemnitor of first resort with respect to any rights to
indemnification provided to Indemnitee herein (i.e., its obligations to
Indemnitee are primary and any obligation of the Fund Indemnitors to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Indemnitee is secondary), (ii) that it shall be required to advance
the full amount of expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the Charter or Bylaws of the Company (or any other agreement
between the Company and Indemnitee), without regard to any rights Indemnitee may
have against the Fund Indemnitors, and (iii) that it irrevocably waives,
relinquishes and releases the Fund Indemnitors from any and all claims against
the Fund Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof. The Company further agrees that no advancement or
payment by the Fund Indemnitors on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Fund Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of Indemnitee against the Company. The Company and Indemnitee
agree that the Fund Indemnitors are express third party beneficiaries of the
terms of this Section 8(c).]

(d)       [Except as provided in Section 8(c) above,] in the event of any
payment under this Agreement, the Company shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee [(other than against
the Fund Indemnitors)], who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

(e)       [Except as provided in Section 8(c) above,] the Company shall not be
liable under this Agreement to make any payment of amounts otherwise
indemnifiable (or for which advancement of Expenses is provided) hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any insurance policy, contract, agreement or otherwise.

(f)       [Except as provided in Section 8(c) above,] the Company’s obligation
to indemnify or advance Expenses hereunder to Indemnitee who is or was serving
at the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

9.       Exception to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Company shall not be obligated under this Agreement to make
any indemnity in connection with any claim involving Indemnitee:

(a)       for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; [provided, that the foregoing shall not affect the rights of
Indemnitee or the Fund Indemnitors set forth in Section 8(c) above;] or

(b)       for an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as hereinafter defined), or similar
provisions of state statutory law or common law; or



9 

 

 

(c)       for reimbursement to the Company of any bonus or other incentive-based
or equity-based compensation or of any profits realized by Indemnitee from the
sale of securities of the Company in each case as required under the Exchange
Act (including any such reimbursements that arise from an accounting restatement
of the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) or Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act in connection with an accounting restatement of the
Company or the payment to the Company of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act);

(d)       in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Company has joined in
or the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation, (ii) such payment arises in connection with any mandatory
counterclaim or cross claim brought or raised by Indemnitee in any Proceeding
(or any part of any Proceeding), (iii) the Company provides the indemnification,
in its sole discretion, pursuant to the powers vested in the Company under
applicable law, or (iv) the Proceeding is one to enforce Indemnitee’s rights
under this Agreement or;

(e) any reimbursement of the Company by Indemnitee of any compensation pursuant
to any compensation recoupment or clawback policy adopted by the Board or the
compensation committee of the Board, including but not limited to any such
policy adopted to comply with stock exchange listing requirements implementing
Section 10D of the Exchange Act.

10.       Non−Disclosure of Payments. Except as expressly required by applicable
law, neither party shall disclose any payments under this Agreement unless prior
approval of the other party is obtained. If any payment information must be
disclosed, the Company shall afford the Indemnitee an opportunity to review all
such disclosures and, if requested, to explain in such statement any mitigating
circumstances regarding the events to be reported.

11.       Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue until and terminate upon the later of (i) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee served at the request of the Company, and (ii) one (1) year
after the final termination of any Proceeding (including any rights of appeal
thereto) in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any Proceeding commenced by Indemnitee
pursuant to Section 7 hereof relating thereto (including any rights of appeal of
any such Proceeding). Termination of this Agreement shall not adversely affect
any right or protection hereunder of any Indemnitee in respect of any Proceeding
(regardless of when such Proceeding is first threatened, commenced or completed)
arising out of, or related to, any act or omission occurring prior to the time
of such termination. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives and shall continue as to an Indemnitee who has ceased to be a
director, officer, employee or agent of the Company or of any other Enterprise
at the Company’s request.



10 

 

 

12.       Definitions. For purposes of this Agreement:

(a)       “Beneficial Owner” shall have the meaning given to such term in Rule
13d-3 under the Exchange Act; provided, however, that Beneficial Owner shall
exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.

(b)       “Change in Control” shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Any Person (as defined below), other
than [GTCR][GTCR, LLC (“GTCR”)]2 and its affiliates, is or becomes the
Beneficial Owner (as defined above), directly or indirectly, of securities of
the Company representing more than 50% of the combined voting power of the
Company’s then outstanding securities, unless the change in relative Beneficial
Ownership of the Company’s securities by any Person results solely from a
reduction in the aggregate number of outstanding securities entitled to vote
generally in the election of directors;

(ii) Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a Person who has entered into
an agreement with the Company to effect a transaction described in Section
12(b)(i), 12(b)(iii) or 12(b)(iv)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of the members of the Board;

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity; and

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, or, if such approval is not required, the decision by the Board to
proceed with such a liquidation, sale, or disposition in one transaction or a
series of related transactions.

 



 

2 NTD: GTCR will already be defined only in agreements for GTCR directors.

11 

 

 

(c)       “Corporate Status” describes the status of a person who is or was a
director, officer, employee, trustee, partner, managing member, agent or
fiduciary of the Company, any direct or indirect subsidiary of the Company, or
of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise that such person is or was serving at the request of
the Company.

(d)       “Disinterested Director” means a director of the Company who is not
and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

(e)       “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the request of the Company as a director,
officer, trustee, partner, managing member, employee, agent or fiduciary.

(f)       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

(g)       “Expenses” shall include all reasonable attorneys’ fees, retainers,
court costs, transcript costs, fees of experts and other professionals, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, ERISA excise taxes and penalties, and
all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
Proceeding, or responding to, or objecting to, a request to provide discovery in
any Proceeding. Expenses also shall include (i) Expenses incurred in connection
with any appeal resulting from any Proceeding including without limitation the
premium, security for, and other costs relating to any cost bond, supersedes
bond, or other appeal bond or its equivalent, (ii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, and (iii) Expenses incurred in connection
with recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee is ultimately
determined to be entitled to such indemnification, advancement or Expenses or
insurance recovery, as the case may be. The parties agree that for the purposes
of any advancement of Expenses for which Indemnitee has made written demand to
the Company in accordance with this Agreement, all Expenses included in such
demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable in the good faith judgment of such counsel shall be presumed
conclusively to be reasonable. Expenses, however, shall not include amounts paid
in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

(h)       “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any Person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

12 

 

 

(i)       “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

(j)       “Proceeding” includes any threatened, pending or completed action,
suit, claim, counterclaim, cross claim, arbitration, mediation, alternate
dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, whether brought by or in
the right of the Company or otherwise and whether civil, criminal,
administrative, legislative, regulatory or investigative (formal or informal),
including any appeal therefrom, in which Indemnitee was, is or will be involved
as a party, a potential party, non-party witness or otherwise by reason of
Indemnitee’s Corporate Status, by reason of any action taken by Indemnitee (or
failure to take action by Indemnitee) or of any action (or failure to act) on
Indemnitee’s party while acting pursuant to Indemnitee’s Corporate Status; in
each case whether or not Indemnitee is acting or serving in any such capacity at
the time any liability or Expense is incurred for which indemnification,
reimbursement or advancement of Expenses can be provided under this Agreement;
including a proceeding pending on or before the date of this Agreement, but
excluding a proceeding initiated by an Indemnitee pursuant to Section 7 hereof
to enforce Indemnitee’s rights under this Agreement. If Indemnitee believes in
good faith that a given situation may lead to or culminate in the institution of
a Proceeding, this shall be considered a Proceeding under this definition.]

13.       Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (i)
the validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the fullest extent necessary to conform
to applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws.

14.       Enforcement and Binding Effect.

(a)       The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
or continuing to serve as a director or officer of the Company.

(b)       This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Charter, the Bylaws, any
directors’ and officers’ insurance maintained by the Company and applicable law,
and shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder.



13 

 



(c)       The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

(d)       The Company and Indemnitee agree herein that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. The Company and Indemnitee further agree that Indemnitee shall
be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertaking in connection
therewith. The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the court, and the Company hereby
waives any such requirement of such a bond or undertaking.

15.       Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

16.       Notice By Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder. The failure to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise unless and only to the extent that such failure or delay
materially prejudices the Company.

17.       Notices. All notices and other communications given or made pursuant
to this Agreement shall be in writing and shall be deemed effectively given: (i)
upon personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:      

 (a) To Indemnitee at the address set forth below Indemnitee’s signature hereto.
    (b)To the Company at:   303 Perimeter Center North Suite 600   Atlanta,
Georgia 30346   Attention: Chief Legal Officer







 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 



14 

 

 

 

18.       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

19.       Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

20.       Governing Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict-of-laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 7 hereof, the Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court, and not in any other state or federal court in the United States
of America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) appoint,
to the extent such party is not otherwise subject to service of process in the
State of Delaware, irrevocably The Corporation Trust Company, 1209 Orange
Street, Wilmington, Delaware, 19801 as its agent in the State of Delaware as
such party’s agent for acceptance of legal process in connection with any such
action or proceeding against such party with the same legal force and validity
as if served upon such party personally within the State of Delaware, (iv) waive
any objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.

 

[The Remainder of This Page Is Intentionally Left Blank.]

15 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first written above.



 

  PAYA HOLDINGS INC.       By:   

Name:

Title:


        INDEMNITEE             Name:           Address:                        
         

 

 

Signature Page to Indemnification Agreement



16 

